DETAILED ACTION

Currently pending claims are 22 – 41 (Claim 1 – 21 cancelled).


Response to Arguments
Applicant's arguments with respect to the subject matter of the instant claims have been fully considered but are not persuasive.
As per claim 22, Applicant asserts prior-art(s) does not teach its single claim element because of determining the presence of malware does not identify a vulnerability to attack (Remarks: Page 8 / 2nd Para / Last sentence).  Examiner respectfully disagrees with the following rationsle.
(a) Examiner notes according to MPEP 2111 of the broadest and reasonable claim interpretations, applicant’s argument has no merit since the alleged limitation such as “what is the exact vulnerabilities to attack” has not been specifically recited into the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993); and
(b) In light of that, Krasser teaches using / operating a machine learning model (CM 112) to determine whether trial data stream is associated with malware for malware detection (Krasser: Col. 10 Line 9 – 10, Col. 15 Line 8 – 10 / Line 28 – 34, Col. 5 Line 28 – 31 and Col. 26 Line 12 – 18) and accordingly, Examiner respectfuly notes detecting a presence of a malware is indeed identifying a vulnerability to attack a system, as recited in the claim, becaue a malware can be hidden in many different ways in a system and does not need to attack right away (i.e. as a hidden vulnerability), for example, (i) a malware can redirect your access request to a malicious website after a user login and when a user application program / software attempts to access a network resource or (ii) a malware can, from time to time, disrupt daily opeartions of a computing device of an organization or business and thus detecting a presence of a malware is indeed identifying a vulnerability to attack.  As such, Applicant's arguments are respectfully traversed.
As per claim 23, Applicant asserts prior-art(s) does not teach wherein code of the software program is used to generate a topology, the topology comprising at least one of a control flow associated with the code or a data flow associated with the code (Remarks: Page 9 / 3rd Para).  Examiner respectfully disagrees with the following rationsle.
(a) Examiner notes according to MPEP 2111 of the broadest and reasonable claim interpretations, applicant’s argument has no merit since the alleged limitation such as “what is the exact topology to be generated” has not been specifically recited into the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993); and
(b) In light of that, Krasser teaches that the code of the software program can be used for testing branch points in a decision tree (i.e. control / data path flow) – which costitutes as one type of topologies that comprises a control flow associated with the code or a data flow associated with the code) – besides,
Examiner Note an additional evidence, enclosed in the record of PTO-892, can be used, as a reinforcement of a supplemental reference, to further support the rationale of rejection for the clarity purpose – for example, U.S. Patent 2019/0121979 (Chari: Figure 5 / E-500, Figure 4 / E-405 & Para [0062] / Para [0063] Line 7 – 13, Para [0071] / [0072] / [0075] and Para [0004] / Last sentence, Para [0004] and Para [0086]: (a) a control flow call-graph with nodes and edges (i.e. one type of topologies) is generated during the computer learning model analysis to determine whether there are potential paths (e.g. represented in the graph by an edge) that may indicate a security vulnerability during run-time execution of the computer program and (b) providing a training phase to collect the program execution data and to monitor events in the program for recording metadata as it executes against the security policies so as to develop a baseline machine learning model represented by a control / data flow (path) to determine (e.g.) a sensitive (high-risk) data / computation or a sensitive control / data flow (path), and (c) tagging the identified (affected) paths or flows to present as a higher risk (i.e. identifying one type of vulnerabilities) from the learning process (Chari: Figure 4 / E-405 & Para [0063] Line 7 – 13 / Para [0062] and Para [0004] / Last sentence) – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0003] Line 5 – 8)).  As such, Applicant's arguments are respectfully traversed.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 22, 23, 25 – 26, 28 – 33 & 37 – 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krasser et al. (U.S. Patent 10,726,128). 

As per claim 22, 31 & 37, Krasser teaches a processor comprising: 
one or more circuits to use one or more neural networks to identify one or more vulnerabilities to attack within a software program (Krasser: Figure 1 & 2, Abstract, Col. 10 Line 4 – 24, Col. 6 Line 33 – 38, Col. 15 Line 8 – 10 / Line 28 – 34, Col. 5 Line 28 – 31 and Col. 26 Line 12 – 18: see below
(a) A machine learning model (CM 112) can be operated to determine whether trial data stream is associated with malware (Krasser: Col. 10 Line 9 – 10) by providing an effective machine learning model, for malware detection, that can improve accuracy by increasing the amount of inputs to the model based on a recurrent neural network with unsupervised learning technique using a set of training feature vector(s) and data (Krasser: Col. 15 Line 8 – 10 / Line 28 – 34, Col. 5 Line 28 – 31 and Col. 26 Line 12 – 18), wherein 
(b) the machine learning model (CM 112) can include a plurality of different types of neural networks such as, at least, a recurrent neural network (RNN) (Krasser: Col. 6 Line 33 – 38), while
(c) the trial data stream can include executable files and associated data files as a part of software program (Krasser: Col. 10 Line 4 – 7 and Col. 15 Line 8 – 10); and 
(d) this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0016] Line 4 – 6 and Para [0069]: (i) training a machine learning model using training vectors that characterize vulnerable program patterns and (ii) using a recurrent neural network associated with an unsupervised training algorithm); and
(e) Examiner notes detecting a presence of a malware is indeed identifying a vulnerability to attack a system, as recited in the claim, because a malware can be hidden in many different ways in a system and does not need to attack right away (i.e. as a hidden vulnerability), for example, (i) a malware can redirect your access request to a malicious website after a user login and when a user application program / software attempts to access a network resource or (ii) a malware can, from time to time, disrupt daily opeartions of a computing device of an organization or business and thus detecting a presence of a malware is indeed identifying a vulnerability to attack.  

As per claim 23, Krasser teaches wherein code of the software program is used to generate a topology, the topology comprising at least one of a control flow associated with the code or a data flow associated with the code (Krasser: see above & Col. 15 Line 8 – 10 / Line 28 – 34: the code of the software program can be used for testing branch points in a decision tree (i.e. control / data path flow) – which costitutes as one type of topologies that comprises a control flow associated with the code or a data flow associated with the code) – besides,
Examiner Note an additional evidence, enclosed in the record of PTO-892, can be used, as a reinforcement of a supplemental reference, to further support the rationale of rejection for the clarity purpose – for example, U.S. Patent 2019/0121979 (Chari: Figure 5 / E-500, Figure 4 / E-405 & Para [0062] / Para [0063] Line 7 – 13, Para [0071] / [0072] / [0075] and Para [0004] / Last sentence, Para [0004] and Para [0086]: (a) a control flow call-graph with nodes and edges (i.e. one type of topologies) is generated during the computer learning model analysis to determine whether there are potential paths (e.g. represented in the graph by an edge) that may indicate a security vulnerability during run-time execution of the computer program and (b) providing a training phase to collect the program execution data and to monitor events in the program for recording metadata as it executes against the security policies so as to develop a baseline machine learning model represented by a control / data flow (path) to determine (e.g.) a sensitive (high-risk) data / computation or a sensitive control / data flow (path), and (c) tagging the identified (affected) paths or flows to present as a higher risk (i.e. identifying one type of vulnerabilities) from the learning process (Chari: Figure 4 / E-405 & Para [0063] Line 7 – 13 / Para [0062] and Para [0004] / Last sentence) – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0003] Line 5 – 8)).  

As per claim 25, Krasser teaches the one or more vulnerabilities is identified at least in part by applying the neural network to the topology (Krasser: Abstract & Col. 5 Line 28 – 31, Col. 12 – 18 and Col. 6 Line 33 – 38); 
a set of training data is generated based on the topology (Krasser: see above); 
the neural network is updated based at least in part on the set of training data (Krasser: see above & Col. 6 Line 57 – 67 / Line 27 – 30: the neural network can be iteratively updated based at least in part on the set of training data that includes parameters such as per-neuron per input weight or bias value or other dtata value and etc.); and 
the one or more circuits cause one or more remedial actions to be performed (Krasser: Figure 4 / E-408 & Col. 5 Line 33 – 36: (e.g.) reports to the cluster, updates the blacklists and/or terminates the malicious process). 

As per claim 26 and 39, Krasser teaches generating a report indicating a vulnerability mitigation that should be applied to a portion of code (Krasser: Figure 4 / E-408 & Col. 5 Line 33 – 36: (e.g.) reports to the cluster, updates the blacklists and/or terminates the malicious process (code)).

As per claim 28 – 29 and 33, Krasser teaches wherein the neural network is updated based at least in part on a training vector that includes the portion of the topology (Krasser: see above & Col. 15 Line 8 – 10 / Line 28 – 34 and Col. 6 Line 57 – 67 / Line 27 – 30): (a) the code of the software program can be used for testing branch points in a decision tree (i.e. control / data path flow) – which costitutes as one type of topologies that comprises a control flow associated with the code or a data flow associated with the code, and (b) providing an effective computation model, for malware detection, that can improve accuracy by increasing the amount of data input to the machine learning model based on a recurrent neural network with unsupervised learning technique using a set of training data and training  feature vector(s) and (b) the neural network can be iteratively updated based at least in part on the set of training data that includes parameters such as per-neuron per input weight or bias value or other dtata value and etc.).
Examiner Note an additional evidence, enclosed in the record of PTO-892, can be used, as a reinforcement of a supplemental reference, to further support the rationale of rejection for the clarity purpose – for example, U.S. Patent 2019/0121979 (Chari: see above & Para [0071] & [0004] / Last sentence and Para [0008] Line 12 – 17: (a) (e.g.) determining anomalous program behavior attacks from a maching learning and (b) generating a first training vector included in the second set of training data based on the first portion of the topology, wherein the baseline process (see above) is further enhanced (i.e. updated) based on a generated second set of training data (e.g. log data collected during runtime execution of the application program) against the security policies (Chari: Para [0008] Line 12 – 17)).

As per claim 30 and 40, Chari as modifie teaches wherein the portion of code of the software program comprises source code associated with a software application or source code associated with a firmware application (Krasser: see above & Col. 10 Line 4 – 7 and Col. 15 Line 8 – 10: including executable files and associated data files as a part of software program).  

As per claim 32 & 38, the claims contain(s) similar limitations to claim(s) 22 & 25 and thus is/are rejected with the same rationale.

As per claim 41, the claims contain(s) similar limitations to claim(s) 22 and thus is/are rejected with the same rationale
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Krasser et al. (U.S. Patent 10,726,128), and in view of Pohlack (U.S. Patent 10.311.229).  

As per claim claim 24 and 35, Pohlack (& Krasser) teaches: 
wherein the topology is generated at least in part by performing a static analysis on the code to generate at least one of: wherein the control flow graph indicating at least one conditional branch that depends on a value of a cryptologic primitive (Pohlack: Col. 28 Line 45 – 46 and Col. 11 Line 36 – 44: determining through static analysis (Col. 11 Line 42 – 44) a portion of code (selected at runtime) in an application as vulnerable to a malicious attack based on sensitive (secret information) analysis with a control flow (code path) having a conditional expression when determining that a critical control flow is (or calls) (e.g.) an encryption function (i.e. cryptographic primitive) as well as using data flow analysis to determine that the senstive / secret data being accessed (i.e. data transformation from the associated encrypted sensitive data); or  
a data flow graph, the data flow graph indicating a transformation associated with a value of a cryptologic primitive (Pohlack: Col. 28 Line 45 – 46 and Col. 11 Line 36 – 44: using data flow analysis to determine that the senstive / secret data being accessed (i.e. data transformation from the associated encrypted sensitive dat).a
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of generating a control flow graph indicating a conditional branch that depends on a value of a cryptologic primitive because Pohlack teaches effectively determining through static analysis a portion of code (selected at runtime) in an application as vulnerable to a malicious attack based on sensitive (secret information) analysis with a control flow (code path) having a conditional expression when determining that a critical control flow is (or calls) (e.g.) an encryption function (i.e. cryptographic primitive) as well as using data flow analysis to determine that the senstive / secret data being accessed (i.e. data transformation from the associated encrypted sensitive data (see above) within the Krasser’s system of using a machine learning model (e.g. a neural network) to determine whether there are potential control / data flows (paths) that may indicate a security vulnerability associated with malware against the security policies (see above).

Claims 27, 34 & 36 are rejected under 35 U.S.C. 103 as being unpatentable over Krasser et al. (U.S. Patent 10,726,128), and in view of Jackson et al. (U.S. Patent 8,683,269)).  

As per claim 27, 34 and 36, Jackson (& Krasser) teaches:
as a result of a fault injection being emulated during an execution of a portion of code of the software program, confirm the one or more vulnerabilities to attack in the portion of code (Jackson: Col. 12 Line 34 – 38 and Col. 1 Line 26 – 27: during the execution of initating a cycle of program / data flow, simulating an fault injection (as the system may expose flaws) and determining whether this would cause the device / system to perform improperly – i.e. presenting as a security risk (i.e. identifying as one type of vulnerabilities); and determine a portion of the topology corresponding to the confirmed one or more vulnerabilities to attack based on the execution of the portion of code (Krasser: see above) || (Jackson: see above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of emulating a fault injection during execution of the first portion of code because Jackson teaches effectively simulating an fault injection (as the system may expose flaws) during the execution of initating a cycle of program / data flow and determining whether this would cause the device / system to perform improperly – i.e. presenting as a security risk (i.e. identifying as one type of vulnerabilities (see above) within the Krasser’s system of using a machine learning model to determine whether there are potential control / data flows (paths) that may indicate a security vulnerability associated with malware against the security policies (see above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2248 – 2022
---------------------------------------------------